Citation Nr: 1735655	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  04-07 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for  fibromyalgia (to include fatigue, muscle pain, joint pain, bone degeneration, and myofascial back pain). 

2.  Entitlement to an increased initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for residuals of a heart attack, to include as due to an undiagnosed illness. 

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).

9.  Entitlement to special monthly compensation (SMC) at the housebound rate prior to July 9, 2008 and from November 1, 2008.

(The following issues are adjudicated in a separate decision under the same docket number as testimony was taken at two separate hearings by an Acting Veterans Law Judge (AVLJ) and the undersigned VLJ: Entitlement to service connection for arthritis of the left and right shoulders; entitlement to a rating in excess of 20 percent for plantar warts of the left and right feet, respectively; and entitlement to a rating in excess of 10 percent for chondromalacia patella of the left and right knees, respectively.)


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to April 1994. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues listed on the title page were previously addressed by an August 2010 Board remand, at which time the case was remanded to comply with the Veteran's request for a Board hearing on these issues.  The Veteran subsequently provided testimony on these issues, as well as the issues addressed in a separate decision, in May 2013 before the undersigned VLJ. A transcript of this hearing is of record.  Therefore, the August 2010 remand directive were deemed completed and the case was returned to the Board for further consideration in October 2013.  However, the Board found that additional development was necessary and again remanded the Veteran's claims.  That development having been completed, these claims have once again returned to the Board.

As an additional matter, the Board notes that the Veteran previously provided testimony before an Acting VLJ (AVLJ) different from the undersigned VLJ in February 2010.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707.  However, the AVLJ in February 2010 did not take testimony on the issues addressed by this remand.  Therefore, that person need not address these claims.  To the extent testimony was taken on the same issues at these hearings, they are addressed in the separate decision.

While on remand, in a December 2015 rating decision, the RO granted the Veteran service connection for his previously appealed issues of PTSD and fibromyalgia, which was consolidate with his other claims of fatigue, muscle pain, joint pain, bone degeneration, and myofascial back pain due to the findings that these were collective symptoms of the fibromyalgia and not individual disabilities, as well as entitlement to SMC under the housebound rate from July 9, 2008 to November 1, 2008.  The Veteran was granted 10 percent evaluations for each disability respectively.  However, in August 2016, the Veteran filed a notice of disagreement (NOD) with these decisions.  He was provided with a statement of the case (SOC) in February 2017.  In April 2017, the Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in which he also requested a hearing via live video teleconference.  To date, no such hearing has been provided.

The issues of entitlement to service connection for headaches; entitlement to increased evaluations for PTSD and fibromyalgia; entitlement to a TDIU; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The most probative evidence of record does not support a finding that the Veteran has a disability manifested by hair loss resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by hair loss that is related to active military service or events therein.

2.  The most probative evidence of record does not support a finding that the Veteran has a disability manifested by the residuals of a heart attack resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence of currently diagnosed disability manifested by the residuals of a heart attack that is related to active military service or events therein.

3.  The most probative evidence of record does not support a finding that the Veteran has a disability manifested by shortness of breath resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree.  Rather, the Veteran's shortness of breath is attributable his non service-connected chronic obstructive pulmonary disease (COPD) which was the result of years of smoking.

4.  The most probative evidence of record does not support a finding that the Veteran has a disability manifested by a sleep disturbance resulting from undiagnosed illness that was shown during active service or currently manifested to a compensable degree.  Rather, the Veteran's sleep disturbance is attributable his service-connected posttraumatic stress disorder (PTSD) and is already considered as a symptom of such.


CONCLUSIONS OF LAW

1.  The Veteran's claimed hair loss was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

2.  The Veteran's claimed residuals of a heart attack were not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

3.  The Veteran's claimed shortness of breath was not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

4.  The Veteran's claimed sleep disturbance was not incurred in or aggravated by active service, nor may they be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes organic heart disease.  See 38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); see also 38 U.S.C.A. §§ 1101 (3) (West 2016).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303 (b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112 (a)(1), 1137 (West 2014); 38 C.F.R. § 3.307 (a)(3) (2016). 

Additionally, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317 (b).

Generally, so long as the disability has existed for six months or more, from the earliest date that it became manifest, the disability will be considered chronic.  38 C.F.R. § 3.317 (a)(4).  There is no requirement that an undiagnosed illness or medically unexplained chronic multisymptom illness manifested during service or within any set period other than prior to December 31, 2016 or existed for more than 6 months.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Analysis

The Veteran claims that he suffers from hair loss (claimed as alopecia) and the residuals of a heart attack that are the result of military service.  The Veteran has stated that he experienced loss of patches of hair on the back of the head during military service that he was told was alopecia and has kept his head clean shaven since that time.  The Veteran has also stated that he experienced a heart attack in service, from which he currently experiences residuals. 

Additionally, the Veteran has claimed that his claimed disabilities were the result of exposure to certain environmental factors during service in the Gulf War and he has experienced symptoms since that time.  A review of the Veteran's claims file reveals that he did have qualified Gulf War service.

A review of the Veteran's service treatment records shows that he received treatment in June 1992 for a complaint of a history of abrupt hair loss.  The Veteran was diagnosed with alopecia areata.  The Veteran was seen again in August 1992 for a follow up in which it was shown that his hair was growing back.  He was then diagnosed with resolving alopecia areata.  No further treatment for any skin condition of the scalp or hair loss was shown within service or within one year of service.

Service treatment records additionally show that in January 1993, the Veteran was seen for atypical chest pain.  It was noted that the pain started on active duty, was left-sided, had onset when he lifted his arm, and increased with arm movement.  The Veteran's pain was found to be musculoskeletal in nature.  A follow up record that same month found that the chest was clear to auscultation, with mild tenderness.  The heart  was shown with regular rate and rhythm and no gallop or rubs.  Assessment was atypical chest pain, probably musculoskeletal.   No further treatment for any heart conditions or heart attack was shown within service or within one year of service.

A review of post-service treatment records has not shown any treatment for any skin disorders of the scalp to include alopecia.

A review of post-service treatment records has not shown any treatment for any disabilities of the heart, to include the residuals of a heart attack.  The Veteran was provided with cardiovascular testing in a July 1994 VA examination, in which it was noted that the Veteran had atypical chest pain of a non-cardiac nature and that all other heart findings were within normal limits.  The Veteran was provided with a cardiac catheterization and stress test in May 2011 which revealed the Veteran's heart to be within normal limits.

The Veteran was provided with VA examinations for his skin and heart in November 2015.  Upon a review of the claims file, subjective interview, and objective testing, including a normal echocardiogram, the Veteran was found to have no current diagnosed skin disability of the head resulting in hair loss, as the Veteran was asymptomatic and by his own history had not had symptoms in over 10 years as well as no evidence of ever sustaining a heart attack or any residuals thereof, to include any current heart disabilities.  Although the Veteran's reported symptoms were taken under consideration, there was no objective evidence of any current disabilities.  Additionally, the examiner found that the Veteran's reported symptoms did not result from any medically unexplained chronic multisymptom or illness and/or undiagnosed illness pursuant to 38 USCA § 1117 and 38 C F R § 3.317.  There were also no diagnosed illnesses for which no etiology was established.

Hair Loss 

The Board notes that signs or symptoms involving the skin can be objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317 (b).  Here, the Veteran has complained of experiencing of these symptoms in relation to his hair loss.  To the extent that he is claiming that he has experienced a skin condition of the scalp resulting in hair loss, he is both competent and credible.  However, his complaints of these symptoms have not been associated with objective signs or symptoms that are compensably disabling, as his condition has been shown to have been resolved an asymptomatic since military service.  As noted, in order to warrant service connection under 38 C.F.R. § 3.317, the claimed symptom must manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  Here, despite the Veteran's statements to the contrary, there is no objective evidence showing treatment for these symptoms subsequent to his initial treatment in 1992 during service or within one year after service.

Additionally, the probative medical evidence of record, via the findings of the 2015 VA examiner, has found that the existence of the Veteran's symptoms is not corroborated by the objective medical evidence of record.  Despite the fact that the Veteran had a shaved head and the existence of hair loss could not be fully determined, the examiner found that the Veteran's scalp itself showed no objective signs of any active skin condition, to include alopecia.  In fact, the Veteran himself indicated that he has not experienced symptoms or had to receive treatment in over a decade.  Furthermore, the Veteran's symptoms were the result of a diagnosed illness, namely alopecia.  However, that condition and its associated symptoms appear to have been merely an acute disorder and have completely resolved.  In short, the Veteran's complaints of loss of hair have not been accompanied by probative evidence of objective signs symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifested by a loss of hair is related to disease or injury in active service.  As reviewed above, the medical evidence of record is negative for any objective signs or symptoms of loss of hair since the Veteran's acute manifestation during military service in 1992.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by loss of hair; therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505   (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe the experience of loss of hair, he is not shown to have the medical expertise necessary to diagnose an actual disability manifested by such.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of loss of hair, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of loss of hair, (see Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004) (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing loss of hair or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by loss of hair either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart

As an initial matter, the Board notes that there is no competent medical evidence or credible lay evidence of record reflecting that the Veteran demonstrated any cardiac impairment to a compensable degree within one year of discharge from active duty.  As such, service connection for the residuals of a heart attack cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Additionally, the probative medical evidence of record, via the findings of the 2015 VA examiner, has found that the existence of the Veteran's symptoms is not corroborated by the objective medical evidence of record.  This includes recent testing such as a 2015 echocardiogram, 2015 interview based metabolic equivalents (METS) testing, 2011 stress test, 2011 cardiac catheterization, as well as older testing such as a 1994 VA cardiovascular examination and the 1993 in-service cardiovascular testing, all which have consistently revealed the Veteran's heart to be within normal limits.  There is no indication of any treatment for a heart attack nor is there any objective findings showing that the Veteran has ever had a heart attack.   In short, the Veteran's complaints of a heart attack or residuals thereof  have not been accompanied by probative evidence of objective signs or symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, the preponderance of the evidence of record weighs against a finding that any current disability manifested by residuals of a heart attack is related to disease or injury in active service.  As reviewed above, the medical evidence of record is negative for any objective signs or symptoms of any heart disability, to include heart attack.  As such, the Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has an actual disability manifested by residuals of a heart attack; therefore, there is no basis for a grant of service connection.  See Brammer, 3 Vet. App. at 225; Caluza, 7 Vet. App. at 505 (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, although the Veteran is competent to describe the experience of symptoms related to his physical person that are generally associated with a heart attack, he is not shown to have the medical expertise necessary to diagnose an actual disability manifested by such.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints concerning this claim, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1376-77 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report his symptoms, (see Gutierrez, 19 Vet. App. at 9-10 (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing a heart attack or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King, 700 F.3d at 1345.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by the residuals of a heart attack either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.

Shortness of Breath

The Veteran claims that he suffers from shortness of breath that is the result of military service.  The Veteran has stated that he experienced shortness of breath during and shortly after service in the Gulf War.  The Veteran has also stated that he believes that he was exposed to environmental toxins that may have impaired his breathing.  A review of the Veteran's claims file reveals that he did have qualified Gulf War service.

A review of the Veteran's service treatment records does not show any complaints or diagnoses of any breathing disabilities, apart from upper respiratory illnesses during service in which the Veteran's lungs were found to be within normal limits without any lasting residuals.

A review of post-service treatment records has shown that the Veteran has continually sought treatment since 2011 for complaints of breathing problems which existed for several years prior, including intermittent shortness of breath with light exertion, tightness in the chest, and occasional wheezing.  The Veteran was provided with a pulmonary functions test (PFT) in January 2011, which showed minimal obstruction.  The Veteran was diagnosed with COPD.  At that time, it was noted that the Veteran had been a smoker for 27 years at a rate of 1 pack per day.  He had also smoked cannabis.  It was noted that the Veteran was trying to stop smoking at that time.  The Veteran's treatment and attempts to quit smoking have continued to present.

The Veteran was provided with a VA examination for his pulmonary system in November 2015.  Upon a review of the claims file, subjective interview, and objective testing, including a PFT, the Veteran was found to have a diagnosis of COPD.  The examiner opined that the Veteran's COPD was solely responsible for his shortness of breath, but was not related to military service, as the Veteran's service treatment records were absent for notations regarding any breathing complaints and the Veteran was a 27 year smoker.  Additionally, the examiner found that the Veteran's reported symptoms did not result from any medically unexplained chronic multisymptom or illness and/or undiagnosed illness pursuant to 38 USCA § 1117 and 38 C F R § 3.317.  There were also no diagnosed illnesses for which no etiology was established.

The Board notes that signs or symptoms involving the respiratory system can be an objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317 (b).  Here, the Veteran has complained of experiencing of these symptoms in relation to COPD.  To the extent that he is claiming that he has experienced a breathing condition resulting in shortness of breath, he is both competent and credible.  However, his complaints of these symptoms have been attributed to a diagnosed illness that has been medically explained as resulting from his years of smoking.  Therefore, consideration under the presumption for service in Southwest Asia is not applicable under these circumstances.

Additionally, the probative medical evidence of record, via the findings of the 2015 VA examiner, has found that the existence of the Veteran's symptoms manifested by COPD is not related to military service on a direct basis.  As reviewed above, the medical evidence of record is negative for any objective signs or symptoms of shortness of breath until 2011, many years after the Veteran left military service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the 2015 VA examiner was able to provide support for an intercurrent cause via the Veteran's extensive history of smoking.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of shortness of breath, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1376-77 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of shortness of breath, (see Gutierrez, 19 Vet. App. at 9-10 (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing shortness of breath or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by shortness of breath either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49 (1990).

Sleep Disturbance

The Veteran claims that he suffers from a sleep disturbance that is the result of military service.  The Veteran has stated that he experienced sleep disturbance during and shortly after service in the Gulf War.  

Additionally, the Veteran has claimed that his sleep disturbance was the result of exposure to certain environmental factors during service in the Gulf War and he has experienced symptoms since that time.  A review of the Veteran's claims file reveals that he did have qualified Gulf War service.

A review of the Veteran's service treatment records does not show any complaints or diagnoses of any sleep disturbance during service.

A review of post-service treatment records has shown that the Veteran has continually sought treatment for sleep disturbance in relation to psychiatric therapy throughout the period of appeal.  The Veteran has been diagnosed  with unspecified schizophrenia spectrum and other psychotic disorder, unspecified personality disorder, panic disorder; cannabis use disorder, alcohol use disorder, cocaine use disorder, and PTSD.  Throughout the Veteran's treatment encounters, it has continually been noted that he suffers from a sleep disturbance in relation specifically to his PTSD.  Treatment records have not revealed the presence of any separately diagnosed condition attributable to the sleep disturbance, nor has there been any showing of a sleep disturbance symptom separate and apart from the Veteran's PTSD.

The Veteran was provided with a VA examination for his PTSD in October 2015.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was found to have a diagnosis of PTSD.  The examiner opined that the Veteran's complaints of sleep disturbance were solely attributable to his PTSD.

At the outset, it is noted that the Veteran is currently service-connected for PTSD with an evaluation of 10 percent, which includes the symptom of sleep disturbance in assigning such evaluation.  Separate ratings for symptoms of the same underlying psychiatric disability would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes).

The Board notes that signs or symptoms involving sleep disturbance can be an objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317 (b).  Here, the Veteran has complained of experiencing of these symptoms in relation to his service-connected PTSD.  To the extent that he is claiming that he has experienced a sleep disturbance, he is both competent and credible.  However, his complaints of these symptoms have been attributed to a diagnosed illness that has been medically explained as resulting from PTSD.  Therefore, consideration under the presumption for service in Southwest Asia is not applicable under these circumstances.

Additionally, the probative medical evidence of record, via the outpatient treatment records and the findings of the 2015 VA examiner, has found that the existence of the Veteran's symptoms manifested by sleep disturbance is part of the Veteran's already service-connected PTSD.  As this symptom is merely a part of an already service-connected predominate disability, no additional separate evaluation can be afforded in light of the avoidance of pyramiding.  Furthermore, the probative medical evidence of record has not shown that the Veteran has any other sleep disturbance that has not been attributed to his PTSD, a diagnosed illness.  Therefore, no further consideration of a separate rating for sleep disturbance is warranted.

While the Board has considered the Veteran's lay statements, as to the specific issue in this case, the etiology of his current complaints of sleep disturbance, falls outside the realm of common knowledge of a lay person as it involves a complex medical question.  See Jandreau, 492 F.3d at 1376-77 n.4.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of sleep disturbance, (see Gutierrez, 19 Vet. App. at 9-10 (noting that lay persons are competent to report objective signs of illness such as joint pain or fatigue)), there is no indication that the Veteran is competent to diagnose a condition causing sleep disturbance or to etiologically link the Veteran's reported symptoms to his active service.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this medically complicated case.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by a sleep disturbance either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49 (1990).


ORDER

Entitlement to service connection for hair loss, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for residuals of a heart attack, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for shortness of breath, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness, is denied.


REMAND

PTSD, Fibromyalgia, and SMC

A review of the claims file shows that the Veteran has perfected an appeal with regard to the issues of increased evaluations for PTSD and fibromyalgia, as well as entitlement to SMC and requested a hearing before the Board via live video teleconference.  However, there is no indication that such hearing has been scheduled.  As such, the Veteran's claims should be remanded to afford the Veteran his hearing. 

Headaches

At the Veteran's November 2015 VA neurological examination, it was noted that the Veteran did not currently and had never been diagnosed with a headache condition.  It was further noted that the onset of the Veteran's headaches was in 2008 in relation to emotional stressors  As such, the examiner found that the Veteran did not have a current headache disability for consideration of any nexus to military service, to include exposure to environmental factors during Gulf War service.  Additionally, the current headache symptoms were attributed to the Veteran's post-service emotional stressors.

However, a review of the Veteran's post-service treatment records shows that, in May 2003, the Veteran was seen for complaints of headaches at the back of his head that occurred during periods of tension.  The Veteran's head was found to be within normal limits.  It was noted that the Veteran stated that the headaches had been occurring for years, but he first sought treatment in May 2003.  The Veteran was assessed with tension headaches and scheduled for imaging testing. The Veteran continued to complain of headaches at an August 2003 psychiatric assessment.  There was no indication that the Veteran received the scheduled imaging testing.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, it appears that the VA examiner, despite indicating that he had reviewed the Veteran's medical history, did not appear to base his opinion on all of the relevant facts of the Veteran's claim, namely the headache complaints and reported history reflected in 2003 records.  Although the examiner noted that the Veteran appeared to attribute his current headaches to the 2008 emotional stressors, the Veteran also appeared to indicate that this was a long-standing condition that was worsened by stress and tension.  This would be consistent with the headaches about which the Veteran complained in 2003.  

Accordingly, the Veteran's claims file should be returned to the November 2015 VA examiner for an addendum opinion in which he fully considers the Veteran's history of headaches and whether it is attributable to military service, to include service in the Gulf War, and whether such symptom is the result of any medically unexplained chronic multisymptom or illness and/or undiagnosed illness, particularly in light of the fact that symptoms of headaches are listed among the objective signs of undiagnosed illness or a chronic multisymptom illness under 38 C.F.R. § 3.317 (b).

TDIU

As to the issue of entitlement to a TDIU, the claims being remanded herein, PTSD, fibromyalgia, and SMC, are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability ratings for the service-connected PTSD and fibromyalgia, as well as entitlement to SMC, must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim, as such results may change or negate the need for the assignment of TDIU.  Following the above development, the Board finds that it would be of great assistance to supplement the record by ordering a medical examination so as to consider whether the Veteran's service-connected disabilities, either alone or together, render him unable to secure or follow a substantially gainful occupation.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr, 21 Vet. App. at 311.

Additionally, as this case must be remanded for the foregoing reasons, any recent relevant treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a hearing via live video teleconference before the Board.

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

3. Thereafter, the Veteran's claims file should be provided to the VA examiner who conducted the November 2015 VA neurological examination for an addendum opinion.  If that VA examiner is no longer available, the matter should be forwarded to a VA examiner of like skill and qualification.   

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the most likely etiology of the Veteran's claimed headache disorder, to include whether it may be a result of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317, or whether any had its onset during service. 

In particular, the VA examiner should review and discuss the Veteran's 2003 treatment for tension headaches.

A complete rationale for any opinion expressed must be provided. If any opinion cannot be provided without resort to speculation, the reason for that should be set out, as for instance, there is additional evidence that could enable an opinion to be provided or the inability to provide the opinion is based on the limits of medical knowledge.

4. Thereafter, the RO should schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities, either alone or together, render him unable to secure or follow a substantially gainful occupation. The claims file should be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed. All tests deemed necessary by the examiner should be performed, and all findings set forth in detail. 

5. After completing the above actions, the appeal should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


